Per Curiam.

The relator contends that the respondent “had no authority or jurisdiction to enter judgment for ‘separate maintenance’ or alimony alone without a hearing in open court and upon testimony of plaintiff or admissions of the defendant.”
It appears from the record that the respondent had jurisdiction of the subject matter and of the parties, and there is no allegation in the petition to the contrary. Relator is afforded an adequate remedy by way of appeal to review the errors of which he complains. Prohibition may not be employed as a substitute for appeal. The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Taft, C. J., Zimmerman, Jones, O’Neill, Griffith, Herbert and Gibson, JJ., concur.
Jones, J., of the Seventh Appellate District, sitting by designation in the place and stead of Matthias, J.